MEMORANDUM OPINION
PER CURIAM.
Both parties appeal from a judgment in this dissolution of marriage action. Husband premises error on the award of primary custody of the children of the marriage to wife. Wife objects to the award of marital property, the division of marital debt, and the award of what she contends is her separate property to husband. As to the last matter, with the exception of a cash item which was never adequately delineated in the evidence, the court found wife was “possessed” of the property and *789decreed that that of which she was “possessed” was her separate property. Because the cash was not established as even being in existence we interpret the decree as making no distribution of that alleged asset, and as distributing the remainder of the items on wife’s exhibit E to her as her separate property. The award of custody, the distribution of marital property, and the division of marital debt are supported by substantial evidence and are not against the weight of the evidence. An opinion would have no precedential value and we affirm in compliance with Rule 84.16(b).
Judgment affirmed.
All concur.